NO.
12-07-00305-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: ROBERT WAYNE
COLVIN,         §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            Robert Wayne
Colvin, also known as William Robert Colvin, seeks a writ of mandamus
compelling the trial court to grant his motion for judgment nunc pro tunc in
which he alleges he was not given proper jail time credit.  
            When a trial
court does not respond to a motion for a nunc pro tunc judgment alleging
incorrect jail time credit, we may grant a writ of mandamus requiring the trial
court to rule on the motion.  Ex
parte Ybarra, 149 S.W.3d 147, 149 (Tex. Crim. App. 2004).  In cases such as this, when the trial court
has ruled on the motion and denied it, filing an application for writ of habeas
corpus in the court of criminal appeals, and not mandamus, is the appropriate
avenue for relief.  See Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005) (establishes procedures for postconviction application for writ
of habeas corpus in noncapital felony cases); Ex parte Deeringer,
210 S.W.3d 616, 617-18 (Tex. Crim. App. 2006). 
Accordingly, we deny Colvin’s petition for writ of mandamus.
                                                
                                                                                                     BRIAN HOYLE    
                                                                                                               Justice
 
Opinion delivered August 22,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(DO NOT PUBLISH)